Citation Nr: 0114513	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-07 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from May 1969 to November 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1999 RO rating decision that denied service 
connection for PTSD.  In August 2000, the veteran submitted a 
motion to advance his case on the Board's docket.  At that 
time, the Board granted this motion because of good cause.  
In August 2000 and March 2001, the Board remanded the case to 
the RO for additional development.



FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from May 1969 to November 
1970.  He served in Vietnam from October 1969 to November 
1970.

Service medical records are negative for PTSD.  In September 
1970, the veteran underwent medical examination for 
separation from service.  A psychiatric disability was not 
found.

Service documents show that the veteran was awarded various 
medals, including the Republic of Vietnam Commendation Medal, 
Vietnam Service Medal, 2 Overseas Bars, and the Army 
Commendation Medal.  None of the medals awarded to the 
veteran denote combat participation.  These records show that 
his principal duties in Vietnam were ammunition handler, 
senior heavy truck driver, and ammunitions specialist.  These 
documents also list the official campaign periods during his 
tour.

In May 1999, the veteran submitted a claim for service 
connection for PTSD.  In a statement received at that time, 
he reported driving ammunition trucks in Vietnam and not 
knowing whether they would explode, that he took dead bodies 
of the enemy and threw them out of trucks along the side of 
the road, that he was exposed to rounds going off while 
driving, and that he stayed at various fire bases at 
different times.

The post-service medical records and documents received from 
the Social Security Administration in 1999 do not mention 
PTSD until 1998.  The more salient medical reports with 
regard to the claim being considered in this appeal are 
discussed in the following paragraphs.

The veteran underwent psychiatric consultation in August 1998 
for Social Security purposes.  He gave a history of 
depression for a couple of years since breaking some 
vertebrae in his back, and worsening back problems since 
then.  He reported losing his job because he could not work.  
His depression had shown an increase in bad temper, feeling 
of hopelessness, fighting with people, decreased energy, and 
decreased interest in doing things and other activities.  He 
reported getting bad memories and flashbacks of his Vietnam 
experiences.  The Axis I diagnoses were major depression, 
recurrent, moderate; PTSD; and impulse control disorder.

SSA documents received in 1999 show that the veteran was 
found to have met the requirements for disability benefits, 
effective from May 1997.  It was found that his severe 
impairments were major depression, PTSD, a personality 
disorder, osteoporosis, and history of alcohol abuse.

In correspondence received in June 1999, the veteran reported 
driving an ammunition truck in Vietnam and loading bodies of 
dead Vietnamese on top of each other on the side of the road.  
He reported that these stressors led to his development of 
PTSD.

Another report from the examiner who conducted the above-
noted psychiatric consultation in August 1998 shows that the 
veteran underwent psychiatric examination in July 2000.  The 
veteran gave a history of psychiatric problems since coming 
back from Vietnam.  The Axis I diagnoses were anxiety 
disorder, GAD (generalized anxiety disorder); rule out PTSD; 
and rule out "psychotic," not otherwise specified.  

The RO conceded that the veteran was exposed to stressful 
events in service-specifically, driving ammunition trucks-
and requested a VA psychiatric examination to determine 
whether he had PTSD in accordance with the instructions in 
the August 2000 Board remand.  At a VA psychiatric 
examination in October 2000, the examiner reviewed the 
evidence in the veteran's claims folder in detail.  At the 
examination the veteran was very explicit stating that during 
his ammunition runs in Vietnam "nothing really happened."  
He reported that he would occasionally see dead bodies on the 
side of the road, and described some vague incident in which 
he thought he saw bodies "getting pitched off a truck in Da 
Nang," however, he was unable to identify any specifics 
including the outfit or unit that this occurred with.  He 
reported "they were pulling them out of the bus and piling 
them on the truck.  We had to stop there and they had the 
road blocked off."  He reported on occasions he was forced 
by darkness to remain at fire bases to which he had 
transported ammunition.  However, his truck was never 
ambushed and never hit.  He reported being concerned about 
hitting a mine or getting shot at, but never was.  He 
reported that his base was never directly hit or attacked.  

In conjunction with the above VA psychiatric examination, the 
veteran was administered the Impact of Events Scale, the 
Mississippi Scale for combat-related PTSD, the Beck 
Depression Inventory, and the SCL-90-R.  The overall test 
results were strongly indicative of over reporting and 
fabricated symptomatology.  The Mississippi Scale for combat-
related PTSD produced a score of 156, well above the cutoff 
of 107, but so high as to indicate a factitious or 
malingering presentation of symptoms.  In addition, the 
veteran obtained a score of 37 on the Impact of Events Scale, 
suggesting extreme impact from stressful experiences, 
although he was not able to elucidate a single stressful 
experience that occurred during service, other than a global 
fear for his well-being.  On the Beck Depression Inventory, 
he obtained a score of 46, suggesting severe depression that 
was inconsistent with his overall presentation and lack of 
psychiatric treatment up until the previous 18 months.  On 
the SCL-90-R, he reported distress from 76/90 symptoms, with 
66 of the 76 being in the severe range.  These symptoms 
covered a wide range of symptom categories with the exception 
of psychotic symptomatology and somatic complaints.  The Axis 
I diagnoses were generalized anxiety disorder, factitious 
PTSD, and alcohol abuse.  The Axis II diagnosis was rule out 
histrionic personality disorder.  

The examiner at the above VA psychiatric examination 
indicated that the veteran's report of driving an ammunition 
truck had been verified and that he may have been in 
circumstances that were globally dangerous, but that he did 
not meet the criteria of DSM-IV for the diagnosis of PTSD.  
It was noted that the veteran had reported no specific events 
or traumatic occurrence that comprise the basis for any kind 
of intrusive recollections or result in dissociative episodes 
such as flashbacks or Vietnam-related nightmares.  The 
veteran did report occasional nightmares, but these were of 
experiences or events that did not occur to the veteran or 
were not based on reality.  The veteran reported some 
hypervigilance and autonomic arousal, but these were 
associated with what appears to be a long-standing 
generalized anxiety disorder, that in all probability 
predated his service history.  The veteran was able to obtain 
employment on several occasions following service, last 
working as a welder, until he injured himself, for over 10 
years.  While the veteran recently began receiving 
psychiatric treatment for anxiety and "nerve" trouble, these 
problems appeared to be unrelated to his service history.  
His test results suggested that he was psychologically 
invested in a "sick" role, and that he was substantially 
over-reporting his level of disability and dysfunction.  The 
test results were consistent with a factitious presentation 
of PTSD, and in all probability associated with a 
characterological disorder.  

In a March 2001 letter, engendered by the newly-enacted VCAA, 
the RO advised the veteran of the evidence needed to 
successfully prove his claim for service connection for PTSD, 
asked the veteran to identify any sources of treatment for 
PTSD, and stated that the RO would assist him in obtaining 
any relevant evidence.  In correspondence dated in March 
2001, the veteran notified the RO that he had no additional 
evidence to submit, and that he believed the RO had all the 
evidence needed to decide the claim.  "If I'm mistaken 
please contact me for any assistance you may need."


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that the RO has taken sufficient action to obtain all 
relevant evidence with regard to the veteran's claim for 
service connection for PTSD.  There is no identified evidence 
not accounted for and an examination has been performed with 
regard to the veteran's claim.  The veteran has been provided 
with a RO letter advising him of the evidence needed to 
successfully prove his claim and that VA will assist him in 
obtaining any relevant evidence.  The RO specifically asked 
the veteran to identify any other sources of treatment for 
PTSD.  He did not identify any such source.  He and his 
representative have also been provided with a statement of 
the case that discusses the pertinent evidence, and the laws 
and regulations related to the veteran's claim, that 
essentially notifies the veteran of the evidence needed to 
prevail on his claim.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to substantiate his claim.  Hence, no 
further notification or assistance to the veteran is required 
to satisfy the requirements of the VCAA.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (that is, conforming to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV), and supported by the findings 
on the examination report); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  

The service and post-service medical records do not suggest 
the presence of PTSD until 1998.  Medical reports from the 
doctor who examined the veteran for Social Security purposes 
show psychiatric evaluations in August 1998 and July 2000.  
This examiner diagnosed PTSD in 1998, but in 2000 was not 
sure ("rule out").  While the reports of these psychiatric 
examinations do not specify in-service stressors to support 
the diagnosis of PTSD, the RO has conceded that the overall 
evidence supports the presence of such a stressor (driving 
truckloads of ammunition) to satisfy one requirement of 
38 C.F.R. §§ 3.304(f).  While the evidence shows that the 
veteran meets the stressor requirement, it must also show 
that he has a conforming diagnosis of PTSD and medical 
evidence of a link between the PTSD and the stressor.  The 
examinations by this examiner do not satisfy these 
requirements.  While the first examination gave a diagnosis 
of PTSD among other psychiatric diagnoses, it did not contain 
findings supporting the diagnosis.  The examination was for 
the purpose of determining Social Security disability benefit 
entitlement, not for detailed diagnosis.

In this case, the veteran underwent a VA psychiatric 
examination pursuant to a Board remand of the case to the RO 
in August 2000.  At that examination in October 2000, the 
examiner concluded that the veteran did not have PTSD.  The 
examiner, who reviewed the evidence in the veteran's claims 
folder in detail prior to examination of the veteran, noted 
that psychological testing of the veteran suggested he was 
malingering or that he had factitious PTSD.  The diagnoses 
included factitious PTSD, but not PTSD that met the criteria 
of 38 C.F.R. § 4.125(a) or the provisions of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM IV).  The examiner 
stated:

While the veteran has recently began 
receiving psychiatric treatment for 
anxiety and "nerve" problems, these 
problems appear to be unrelated to his 
service history.  The veteran's test 
results suggest that the veteran is 
psychologically invested in a "sick" 
role, and that he is substantially over-
reporting his level of disability and 
dysfunction.  The veteran's test results 
are consistent with a factitious 
presentation of [PTSD], in all 
probability associated with a 
characterological disorder.  The veteran 
does not meet criteria for diagnosis of 
[PTSD]...

After consideration of the entire record, the Board finds 
that the preponderance of the evidence shows that the veteran 
does not have a diagnosis of PTSD conforming to 38 C.F.R. 
§ 4.125(a).  While one private medical report found PTSD, 
this diagnosis was not confirmed at a later examination by 
the same examiner.  This diagnostic uncertainty is far less 
persuasive than the VA psychiatric examination in October 
2000 showing that the veteran does not have PTSD.  The report 
of this VA psychiatric examination is supported by a careful 
analysis of the evidence in the veteran's claims folder by 
the examiner and reports of numerous psychological tests of 
the veteran, and the Board finds that this report is more 
credible than the other medical evidence of record.  The 
report of the VA psychiatric examination in October 2000 
reveals that the veteran has factitious PTSD, meaning he does 
not have the claimed disorder.  Since the greater weight of 
the evidence is against the presence of PTSD, service 
connection cannot be granted.  The Board finds that this 
interpretation, requiring the presence of PTSD, is consistent 
with the reading of the statutory scheme as a whole as noted 
in the holding in Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Hence, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD, and the claim is denied.

Since the preponderance of the evidence is against the claim 
for service connection for PTSD, the benefit of the doubt 
doctrine is not for application.  VCAA, Pub. L. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (to be codified as amended at 
38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for PTSD is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

